                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 1 of 37




                                   United States v. Bernard Ross Hansen and Diane Renee Erdman
                                                          No. CR18-92 RAJ

                                                         Trial Exhibit List


                                                                        ADMITTED/     DATE
NO.   DESCRIPTION                                                                   ADMITTED/    NOTES
                                                                         REFUSED
                                                                                     REFUSED

1     NWTM Website Pages

2     Picture of Dayton Location

3     Picture of Dayton Location

4     2008 Consent Decree (Certified)                                         A     07-12-2021

5     2014 NWTM Civil Investigative Demand

6     NWTM Response – Delayed Customers List                                  A     07-12-2021

7     BBB Complaints

11    Fullington Memo to Hansen dated 9/28/2015                               A     07-21-2021

12    Fullington Resignation letter dated 10/16/2015                          A     07-21-2021

13    Hopkins Memo to File dated 8/29/2011                                    R     07-08-2021

14    Hopkins Resignation Letter dated 4/2/2013 (misdated)                    A     07-08-2021

15    Hansen Drawing

16    Hansen Recorded Conversation (10-28-15_024241PM.wav)

17    Hansen Recorded Conversation (10-30-15_072418PM.wav)
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 2 of 37



                                                                         ADMITTED/     DATE
NO.   DESCRIPTION                                                                    ADMITTED/    NOTES
                                                                          REFUSED
                                                                                      REFUSED

18    Hansen Recorded Conversation excerpt dated 10/28/2015

19    Hansen Recorded Conversation excerpt Transcript dated 10/28/2015

20    Hansen Recorded Conversation excerpt dated 10/30/2015                 A        07-21-2021

21    Hansen Recorded Conversation excerpt Transcript dated 10/30/2015

22    Buying from Us Website Page

23    Selling to Us Website Page

24    Fullington Memo re Hal Lindsey

26    Order Delay Notification 08Oct14.doc                                  A        07-07-2021

27    Bullion Sales Script                                                  A        07-07-2021

28    INVOICE TEMPLATE_2016                                                 A        07-07-2021

29    Robinson Concerns about Lead Time Signature                           A        07-07-2021

30    Robinson LEAD TIME QUESTIONS

31    Robinson General Status Signature                                     A        07-07-2021

33    Robinson Continued Delay Signature                                    A        07-07-2021

34    Robinson REFUND Template                                              A        07-07-2021

35    Neff Signature Block

36    Neff Signature Block

37    Neff Signature Block                                                  A        07-14-2021
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 3 of 37



                                                                            ADMITTED/     DATE
NO.   DESCRIPTION                                                                       ADMITTED/    NOTES
                                                                             REFUSED
                                                                                         REFUSED

40    Neff Signature Block

43    Neff Signature Block

46    Robinson email dated 9/16/2016 re: 2016 Promotions                       A        07-07-2021

47    Certified Copy of Cohen v. Hansen Verdict Form

48    Certified Copy of Cohen v. Hansen Verdict Form re: punitive damages

49    Certified Copy of Cohen v. Hansen Judgment on Jury Verdict

50    Cash Report, 1/4/2016                                                    A        07-13-2021

51    Cash Report, 1/20/2016                                                   A        07-13-2021

52    Cash Report, 2/16/2016                                                   A        07-13-2021

53    Cash Report, 2/17/2016                                                   A        07-13-2021

54    Cash Report, 2/26/2016                                                   A        07-13-2021

55    Cash Report, 3/2/2016                                                    A        07-13-2021

56    Cash Report, 3/22/2016                                                   A        07-13-2021

57    Cash Report, 4/1/2016                                                    A        07-13-2021

58    Cash Report, 4/8/2016

59    Cash Report, 4/11/2016

60    ag-report – 1521779336 – from Epicor (4-1-2014 to 3-31-2016)             A        07-19-2021

61    Orders Shipped On Time (4-1-2014 to 3-31-2016)                           A        07-19-2021
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 4 of 37



                                                                         ADMITTED/     DATE
NO.   DESCRIPTION                                                                    ADMITTED/    NOTES
                                                                          REFUSED
                                                                                      REFUSED

62    Bullion Customer Orders, 10/26/2017

63    FedWayInventoryTransactions, 10/26/2017                               A        07-19-2021

64    Unfunded Liabilities

65    Re: Inventory Book Valuation

66    Gold Sales Spreadsheet

78    GRACO – Acq Pmt                                                       A        07-19-2021

79    NWTM General Account May 2015 Statement

80    NWTM Payroll Account x2983 Statements January 2016 to April 2016

81    NWTM Institutional Trades Account x7301 Statements

82    NWTM Deposit Only Account x5195 Statements

83    NWTM General Account x8765 Statements

84    Trunkett Owners Draw by GL                                            A        07-13-2021

85    Trunkett Owners Draw from Vault Log

86    Trunkett Refund Lists                                                 A        07-13-2021

87    Refund Checks on Hold

100   Neff Email to Erdmann dated 9/13/2011

101   Neff Email to Erdmann dated 6/15/2012                                 A        07-14-2021

102   Neff Email to Erdmann dated 2/11/2014
                             Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 5 of 37



                                                                   ADMITTED/      DATE
NO.   DESCRIPTION                                                               ADMITTED/      NOTES
                                                                    REFUSED
                                                                                 REFUSED

103   Neff Email to Erdmann dated 3/14/2014                            A        07-14-2021

104   Neff Email to Erdmann dated 1/10/2013                            A        07-14-2021

105   Richardson Email to Erdmann dated 1/12/2016

106   Richardson to Erdmann dated 11/4/2015

107   Neff Email to Erdmann dated 10/20/2010

108   Neff Email to Erdmann dated 8/3/2011

109   Erdmann Email to Hopkins and Brown dated 11/30/2011

110   Neff Email to Erdmann dated 1/11/2012

111   Neff Email to Erdmann dated 1/10/2013

112   Erdmann Email to Swan dated 9/3/2014

113   Erdmann Email to Rickey dated 3/20/2014

114   Hopkins Email to Erdmann dated 2/3/2012

115   Erdmann Email to Hopkins dated 7/28/2011                         A        07-21-2021

116   Erdmann Email to Nielson dated 5/22/2013                         A        07-15-2021

117   Erdmann Email to Nielson dated 4/7/2013                          A        07-15-2021

118   Erdmann Email to Nielsen dated 7/5/2013

119   Erdmann Email to Nielsen dated 4/1/2013                          A        07-15-2021

120   Rickey Email to Erdmann and others dated 8/14/2013
                              Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 6 of 37



                                                                    ADMITTED/      DATE
NO.   DESCRIPTION                                                                ADMITTED/      NOTES
                                                                     REFUSED
                                                                                  REFUSED

121   Erdmann Email to Rickey dated 8/22/2013                           A        07-15-2021

122   Orms Email to Erdmann and others dated 12/10/2013

123   Erdmann Email to Rickey dated 9/5/2014                            A        07-15-2021

124   Erdmann Email to Rickey dated 9/15/2014                           A        07-15-2021

125   Erdmann Email to Rickey dated 5/28/2015                           A        07-15-2021

126   Erdmann Email to Rickey dated 8/22/2014                           A        07-15-2021

127   Erdmann Email to Rickey dated 3/25/2014                           A        07-15-2021

128   Erdmann Email to Rickey dated 4/1/2014

129   Erdmann Email to Rickey dated 3/22/2014                           A        07-15-2021

130   Erdmann Email to Rickey dated 2/21/2014                           A        07-15-2021

131   Erdmann Email to Rickey dated 2/20/2014

132   Erdmann Email to Young, Hansen, others dated 2/4/2014             A        07-20-2021

133   Young Email to Young dated 2/4/2014

134   Young Email to Young dated 7/30/2014

135   Vtext Email to Erdmann dated 8/26/2015

136   Vtext Email to Erdmann dated 9/16/2015

138   Hopkins Email to Erdmann dated 10/10/2012                         A        07-08-2021

139   Hansen Email to Fullington dated 5/29/2015                        A        07-20-2021
                              Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 7 of 37



                                                                         ADMITTED/     DATE
NO.   DESCRIPTION                                                                    ADMITTED/    NOTES
                                                                          REFUSED
                                                                                      REFUSED

140   Erdmann Email to Neff and other dated 5/30/2013                       A        07-14-2021

141   Hansen to Bressler email dated 2/20/2016

142   Neff Email to Erdmann dated 10/1/2012                                 A        07-14-2021

143   Erdmann Email to Neff dated 3/27/2013                                 A        07-14-2021

144   Neff Email to Erdmann dated 5/7/2013                                  A        07-14-2021

145   Neff Email to Erdmann dated 3/3/2014                                  A        07-14-2021

146   Hopkins Email to Erdmann dated 12/29/2010                             A        07-21-2021

147   Hopkins Email to Erdmann dated 2/3/2012                               A        07-21-2021

148   Erdmann Email to Rickey dated 8/7/2013                                A        07-15-2021

149   Rickey Email to Erdmann dated 8/12/2013

150   Erdmann Email to Orms and Rickey dated 12/10/2013                     A        07-15-2021

151   Erdmann Email to Rickey and Orms dated 2/2/2014                       A        07-15-2021

152   Erdmann Email to Rickey dated 6/27/2014                               A        07-15-2021

153   Erdmann Email to Rickey dated 2/19/2016                               A        07-15-2021

154   Erdmann Email to Kelso and Allred dated 7/25/2014

155   Erdmann Email to Brubaker and others dated 9/23/2014

156   Erdmann Email to Swan and Neff dated 9/3/2014

      NWTM Email to Bassett dated 9/15/2015 re Confirmation of Bullion
160                                                                         A        07-12-2021
      Order
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 8 of 37



                                                                          ADMITTED/     DATE
NO.   DESCRIPTION                                                                     ADMITTED/    NOTES
                                                                           REFUSED
                                                                                       REFUSED
      NWTM Email to Bassett dated 9/22/2015 re Payment Received
161                                                                          A        07-12-2021
      Notification

162   NWTM Email to Bassett dated 12/5/2015 re Delay Notification            A        07-12-2021

163   Boelens Check dated 7/24/2015                                          A        07-12-2021

      NWTM Email to Boelens dated 7/23/2015 re Confirmation of Bullion
164                                                                          A        07-12-2021
      Order

165   NWTM Email to Boelens dated 10/16/2015 re Delay Notification           A        07-12-2021

166   Driggs Email to Boelens dated 1/13/2016 re Delay Notification          A        07-12-2021

      NWTM Email to Calhoun dated 2/28/2016 re Confirmation of Bullion
167                                                                          A        07-20-2021
      Order

168   Calhoun Check dated 2/28/2016                                          A        07-20-2021

169   NWTM Email to Calhoun dated 3/3/2016 re Payment Received               A        07-20-2021

170   Calhoun NWTM Online Bullion Trading Account Terms                      A        07-20-2021

171   NWTM Email to Calhoun dated 4/2/2015 re Silver 50c Over Spot           A        07-20-2021

      NWTM Email to Calhoun dated 1/28/2016 re Get Your Bullion Bugout
172                                                                          A        07-20-2021
      Pack

173   NWTM Email to Calhoun dated 2/8/2016 re Loyal Customer                 A        07-20-2021

174   NWTM Email to Calhoun dated 2/10/2016 re Free Silver Final 3 Days      A        07-20-2021

175   NWTM Email to Calhoun dated 2/12/2016 re Free Silver Last Day          A        07-20-2021

176   NWTM Email to Calhoun dated 2/23/2016 re Dip into FREE Bullion!        A        07-20-2021

177   Carver/NWTM Emails re Order                                            A        07-20-2021
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 9 of 37



                                                                      ADMITTED/     DATE
NO.   DESCRIPTION                                                                 ADMITTED/      NOTES
                                                                       REFUSED
                                                                                   REFUSED

178   Carver Email to NWTM dated 1/16/2016                               A        07-20-2021

179   Driggs Email to Carver dated 1/18/2016 re Delay                    A        07-20-2021

180   Driggs Email to Carver dated 1/18/2016 re Refund                   A        07-20-2021

181   Blizard Email to Carver dated 3/21/2016 re Delay                   A        07-20-2021

182   NWTM Email to Ferrell dated 9/9/2015 re Order Acknowledgement      A        07-15-2021

183   Ferrell Check dated 9/10/2015                                      A        07-15-2021

184   NWTM Email to Ferrell dated 9/11/2015 re Payment Received          A        07-15-2021

185   Ferrell Email to NWTM dated 3/4/2016 re Delay Notification         A        07-15-2021

186   Ferrell Email to Tallman dated 4/4/2016                            A        07-15-2021

187   Purchase Order (Ferrell) dated 3/4/2016                            A        07-15-2021

188   Picture of Fox Gold                                                A        07-08-2021

189   Fox Gold Exchange Receipt                                          A        07-08-2021

190   Brinks Shipping Records for Fox Gold

191   Hansen Email to Fox dated 11/6/2015 re Credit Memo                 A        07-08-2021

192   Hansen Email to Fox dated 11/29/2015 re Accounting                 A        07-08-2021

193   Tallman Email to Fox dated 1/6/2016 re Steven Fox Invoice          A        07-08-2021

194   NWTM Email to James dated 11/6/2015 re Order Acknowledgement       A        07-13-2021

195   James Email to NWTM dated 1/17/2016 re Delay Notification          A        07-13-2021
                             Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 10 of 37



                                                                       ADMITTED/     DATE
NO.   DESCRIPTION                                                                  ADMITTED/    NOTES
                                                                        REFUSED
                                                                                    REFUSED

196   Erdmann Email to James dated 3/23/2016                              A        07-13-2021

197   David James Emails

198   NWTM Email to Jameson dated 2/18/2015 re Order Confirm              A        07-13-2021

199   NWTM Email to Jameson dated 2/23/2015 re Payment Received           A        07-14-2012

200   NWTM Email to Jameson dated 5/1/2015 re Delay Notification          A        07-14-2021

201   NWTM Email to James dated 6/4/2015 re Second Order                  A        07-14-2021

202   NWTM Email to Jameson dated 6/9/2015 re Trade Payment Received      A        07-14-2021

203   Brubaker Email to Jameson dated 8/19/2015                           A        07-14-2021

204   NWTM Email to Jameson dated 8/28/2015 re Delay Notification         A        07-14-2021

205   NWTM Email to Jameson dated 8/29/2015 re New Order                  A        07-14-2021

206   NWTM Email to Jameson dated 11/13/2015 re Delay Notification        A        07-14-2021

207   NWTM Email to Jameson dated 12/4/2015 re Delay Notification         A        07-14-2021

208   NWTM Email to Jameson dated 2/22/2016 re Payment Received           A        07-14-2021

209   NWTM Email to Jameson dated 3/8/2016 re Delay Notification          A        07-14-2021

210   NWTM Order Acknowledgement (Jameson) dated 8/25/2015                A        07-14-2021

211   NWTM Order Acknowledgement (Jameson) dated 1/4/2016                 A        07-14-2021

212   NWTM Order Acknowledgement (Jameson) dated 9/30/2015                A        07-14-2021

213   NWTM Order Acknowledgement (Jameson) dated 1/5/2016                 A        07-14-2021
                              Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 11 of 37



                                                                    ADMITTED/       DATE
NO.   DESCRIPTION                                                                 ADMITTED/      NOTES
                                                                     REFUSED
                                                                                   REFUSED

214   NWTM Order Acknowledgement (Mickelson) dated 10/29/2015

215   Mickelson Check dated 10/29/2015

216   NWTM Order Acknowledgement (Mickelson) dated 11/6/2015

217   Mickelson Check dated 11/6/2015

218   NWTM Order Acknowledgement (Nard) dated 3/3/2016

219   NWTM Email to Nard dated 3/3/2016 re Order Confirmation

220   Nard Wire Notification dated 3/3/2016

221   NWTM Email to Nard dated 3/3/2016 re Payment Received

222   Tallman Email to Nard dated 3/30/2016 re Purchase Order

223   Nard Purchase Order dated 3/30/2016

224   Robertson Check dated 1/21/2016                                    A        07-08-2021

225   NWTM Order Acknowledgement dated 2/21/2016                         A        07-08-2021

226   Robertson Email to Hansen dated 3/28/2016

227   Robertson Email to Hansen dated 4/4/2016

228   Robertson Timeline of Events

229   Handwritten Receipt (Robertson) dated 1/21/2016

251   Storage & Lease Activity – 03.25.14 Spreadsheet                    A        07-07-2021

252   NWTM Lease/Storage Inventory 10Oct08 Spreadsheet
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 12 of 37



                                                                     ADMITTED/       DATE
NO.   DESCRIPTION                                                                  ADMITTED/      NOTES
                                                                      REFUSED
                                                                                    REFUSED

255   Robinson LeaseStorage Spreadsheets (March 2017)

256   2014 Sample Storage Agreement                                       A        07-07-2021

257   2011 Sample Storage Agreement

258   2009 Sample Storage Agreement                                       A        07-07-2021

259   NWTM Invoice (Fillo) dated 11/20/2013                               A        07-07-2021

260   Fillo Storage Contract                                              A        07-07-2021

261   NWTM Storage Statements (Fillo)                                     A        07-14-2021

262   NWTM Storage Invoice (Fillo) dated 1/1/2015                         A        07-07-2021

263   Fillo Check dated 1/18/2015                                         A        07-14-2021

264   Hauptman Invoices                                                   A        07-07-2021

265   NWTM Storage Statements (Hauptman), 2009-2010                       A        07-07-2021

266   NWTM Storage Statements (Hauptman), 2010-2014                       A        07-07-2021

267   NWTM Storage Statement (Hauptman) dated 12/31/2014                  A        07-15-2021

268   NWTM-Hauptman Bullion Addendum dated 1/15/2016                      A        07-15-2021

269   Markley Storage Contract                                            A        07-07-2021

270   NWTM Invoices (Markley)                                             A        07-07-2021

271   NWTM Storage Statements (Markley)                                   A        07-07-2021

272   NWTM Email to Morris dated 4/20/2013 re Invoice                     A        07-14-2021
                              Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 13 of 37



                                                                    ADMITTED/       DATE
NO.   DESCRIPTION                                                                 ADMITTED/      NOTES
                                                                     REFUSED
                                                                                   REFUSED

273   NWTM Email to Morris dated 5/1/2013 re Payment Received            A        07-14-2021

274   Morris Storage Contract (signed by Hansen)                         A        07-07-2021

275   Morris Invoices and Orders                                         A        07-07-2021

276   NWTM Email to Morris dated 7/5/2013 re Delay Notification

278   Morris Check dated 1/21/2015                                       A        07-14-2021

279   Morris Storage Invoice dated 1/1/2015                              A        07-07-2021

280   Morris Storage Statements                                          A        07-07-2021

281   Peterson 2009 Storage Contract

282   Peterson 2011 Storage Contract

283   Peterson 2008-2013 Invoices

284   Peterson Storage Statements

285   Peterson Storage Statement dated 12/31/2014

286   Scarrow Storage Contract                                           A        07-07-2021

287   Scarrow Invoice                                                    A        07-07-2021

288   Scarrow Invoices                                                   A        07-07-2021

289   Scarrow Storage Statements                                         A        07-07-2021

290   Scarrow Storage Statement dated 12/31/2014

291   NWTM Email to Wong dated 3/27/2009 re Delay Notification
                              Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 14 of 37



                                                                       ADMITTED/     DATE
NO.   DESCRIPTION                                                                  ADMITTED/     NOTES
                                                                        REFUSED
                                                                                    REFUSED

292   NWTM Email to Wong dated 11/3/2011 re Invoice

293   NWTM to Email Wong dated 1/13/2012 re Delay Notification

294   NWTM Storage Statements (Wong) 2012                                 A        07-07-2021

295   NWTM Storage Documents (Wong) dated 11/15/2012                      A        07-07-2021

296   NWTM Storage Documents (Wong) dated 11/19/2012                      A        07-07-2021

297   NWTM Storage Statements (Wong)                                      A        07-07-2021

298   Greene Email to Wong dated 7/28/2014 re June Storage Statement      A        07-13-2021

299   Robinson to Wong email dated 1/19/2016 re Purchase Order            A        07-13-2021

300   NWTM Check to R. Wong and D. Wong dated 3/2/2016                    A        07-13-2021

301   Auburn Inventory                                                    A        07-13-2021

302   Auburn Inventory Photos Safe 1                                      A        07-13-2021

303   Auburn Inventory Photos Safe 2                                      A        07-13-2021

304   Federal Way Inventory                                               A        07-12-2021

305   Federal Way Inventory Photos Carts                                  A        07-12-2021

306   Federal Way Inventory Photos Counter and East Wall                  A        07-12-2021

307   Federal Way Inventory Photos Safe 3                                 A        07-12-2021

308   Federal Way Inventory Photos Safe 4                                 A        07-12-2021

309   Federal Way Inventory Photos Southeast Corner                       A        07-12-2021
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 15 of 37



                                                                     ADMITTED/       DATE
NO.   DESCRIPTION                                                                  ADMITTED/      NOTES
                                                                      REFUSED
                                                                                    REFUSED

310   Auburn and Federal Way Complete Vault Summary                       A        07-13-2021

311   Federal Way Vault Summary of Buyer and Amount

312   Federal Way Vault Detail Schedule

313   Auburn Summary of Buyer and Amount

314   Auburn Vault Detail Schedule

315   Gold Maple Leaves Summary                                           A        07-13-2021

316   Federal Way and Auburn Supporting Documents                         A        07-13-2021

317   Dayton Vault Schematic

318   Video of Dayton Vault dated 4/11/2016

319   Picture of Outside of Dayton Vault                                  A        07-14-2021

320   Photos from Dayton Vault Inventory

321   Photos from Dayton Vault Inventory

322   Dayton Vault Inventory Video dated 6/9/2016                         A        07-14-2021

323   Customer Owned Inventory to Return

324   Inventory Summary

380   Drummey Check to Erdmann dated 3/31/2016                            A        07-19-2021

381   Seattle Coin Shop Purchase Order #3333 dated 3/31/2016              A        07-19-2021

383   Photograph of Gold Sold to Seattle Coin Shop, March 2016            A        07-19-2021
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 16 of 37



                                                                       ADMITTED/     DATE
NO.    DESCRIPTION                                                                 ADMITTED/      NOTES
                                                                        REFUSED
                                                                                    REFUSED

384    June 2016 Renton Coin Shop Checks                                  A        07-19-2021

385    September 2016 Renton Coin Shop Check                              A        07-19-2021

386    October 2016 Renton Coin Shop Checks                               A        07-19-2021

387    November 2016 Renton Coin Shop Checks and Receipt                  A        07-19-2021

388    January 2017 Renton Coin Shop Checks and Receipt                   A        07-19-2021

389    January 2017 Northgate Rare Coin Checks and Receipt

390    March 2017 Records from The Gold Center, Inc.

391    Las Vegas Coin Company LLC Check to Erdmann                        A        07-19-2021

392    Wolverton Business Records

400a   Excerpt of Hansen Testimony from 5/11/16 Meeting of Creditors      A        07-14-2021

400b   Excerpt of Hansen Testimony from 5/11/16 Meeting of Creditors

400c   Excerpt of Hansen Testimony from 5/11/16 Meeting of Creditors

400d   Excerpt of Hansen Testimony from 5/11/16 Meeting of Creditors      A        07-22-2021

400e   Excerpt of Hansen Testimony from 5/11/16 Meeting of Creditors

401a   Excerpt of Hansen Testimony from 5/13/16 Deposition

402a   Excerpt of Hansen Testimony from 6/22/16 In-Court Testimony

403a   Excerpt of Hansen Testimony from 8/1/16 Deposition                 A        07-13-2021

403b   Excerpt of Hansen Testimony from 8/1/16 Deposition
                              Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 17 of 37



                                                                     ADMITTED/      DATE
NO.    DESCRIPTION                                                                ADMITTED/      NOTES
                                                                      REFUSED
                                                                                   REFUSED

403c   Excerpt of Hansen Testimony from 8/1/16 Deposition

404a   Excerpt of Hansen Testimony from 8/3/17 Deposition                A        07-22-2021

405a   Excerpt of Erdmann Testimony from 6/2/16 Deposition               A        07-22-2021

405b   Excerpt of Erdmann Testimony from 6/2/16 Deposition

405c   Excerpt of Erdmann Testimony from 6/2/16 Deposition               A        07-14-2021

405d   Excerpt of Erdmann Testimony from 6/2/16 Deposition               A        07-19-2021

405e   Excerpt of Erdmann Testimony from 6/2/16 Deposition               A        07-14-2021

406a   Excerpt of Erdmann Testimony from 6/3/16 Deposition

410    Draft Bullion Lease Agreement                                     A        07-07-2021

411    NWTM/Martini Lease Agreement 2012                                 A        07-07-2021

412    Martini Lease Agreement 2014

413    Martini/Howard Metal Lease Statements 2012-2016

414    NWTM/Hanson Lease Agreement 2004                                  A        07-07-2021

416    Hanson Order and Receipt dated 8/26/2004                          A        07-07-2021

417    Hanson Receipt

418    Hanson Receipt dated 12/23/2010                                   A        07-07-2021

419    Lease Account Invoice (Hanson) dated 8/20/2013                    A        07-07-2021

420    Lease Account Sales Acknowledgment (Hanson) dated 9/11/2014       A        07-07-2021
                                Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 18 of 37



                                                                      ADMITTED/       DATE
NO.   DESCRIPTION                                                                   ADMITTED/      NOTES
                                                                       REFUSED
                                                                                     REFUSED

421   Lease Account Sales Acknowledgement (Hanson) dated 10/30/2014        A        07-07-2021

422   Hanson Metal Lease Statements                                        A        07-07-2021

423   Hanson Metal Lease Statement dated 2/29/2016                         A        07-07-2021

424   Hanson Metal Lease Statement dated 4/1/2016

425   Pehl Bullion Lease Agreement 2014                                    A        07-07-2021

426   Handwritten Receipt for Pehl Silver dated 9/11/2014                  A        07-07-2021

427   Sales Order and Check (Pehl) dated 6/23/2015                         A        07-07-2021

428   Sales Orders and Check (Pehl) dated 6/29/2015                        A        07-07-2021

429   Metal Lease Statements (Pehl) 2013-2015                              A        07-07-2021

430   Metal Lease Statement (Pehl) dated 12/31/2015                        A        07-07-2021

450   Delayed Shipments Bar Graph

451   Delayed Shipments Table

452   Delayed Shipments Bar Graph – Only 2015

453   Delayed Shipments Table – Only 2015

454   Average Days Late Bar Graph

455   Average Days Late Table

456   Month-by-Month Forward Looking

457   Month-by-Month Backward Looking
                                Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 19 of 37



                                                                      ADMITTED/       DATE
NO.   DESCRIPTION                                                                   ADMITTED/                   NOTES
                                                                       REFUSED
                                                                                     REFUSED

458   Daily Cash Summary

459   Loss Summary

460   Loss by Category

461   Missing Metal – Storage                                              A        07-08-2021

480   Picture of NWTM Logo

481   Picture of NWTM Locations

482   Picture of Medallions and Bullion

483   Picture of NWTM Bullion                                              A        07-07-2021

484   Picture of Sovereign Coins                                           A        07-07-2021

485   Map of NWTM Locations                                                A        07-07-2021     Illustrative only

486   David James Letter of Authorization for Wire Transfer                A        07-13-2021

487   Hopkins Email to Erdmann dated 10/24/2011                            A        07-21-2021

488   Erdmann Email to Rickey dated 7/22/2013                              A        07-15-2021

489   Erdmann Email to Rickey dated 11/12/2013

490   Erdmann Email to Rickey dated 11/19/2013                             A        07-15-2021

491   Storage Holdings Spreadsheet (May 2016)                              A        07-07-2021

492   Robinson Storage Project Spreadsheet (Jan 2017)

493   March 27 Lease and Storage Compiled Spreadsheets                     A        07-08-2021
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 20 of 37



                                                                     ADMITTED/       DATE
NO.   DESCRIPTION                                                                  ADMITTED/      NOTES
                                                                      REFUSED
                                                                                    REFUSED

494   Nevada Vault Summary

495   Nevada Inventory

496   Williams Gold and Silver Purchase Order                             A        07-19-2021

497   Summary

498   Summary Amounts

499   Owner’s Draw Summary                                                A        07-22-2021

500   Owner’s Draw Summary

501   Order Result (Delayed/Unfulfilled) – Chart

502   Order Result (Delayed/Unfulfilled) – Graph

503   Order Result Totals

504   Order Comparison

505   Order Result – Chart

506   Order Result – Graph

507   Order Result, 2015 Forward – Chart

508   Order Result, 2015 Forward – Graph

509   Month-by-Month Forward Looking

510   Month-by-Month Backward Looking

511   Average Days Late – Chart
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 21 of 37



                                                                        ADMITTED/     DATE
NO.   DESCRIPTION                                                                   ADMITTED/     NOTES
                                                                         REFUSED
                                                                                     REFUSED

512   Average Days Late – Graph

513   2014 NWTM Response to Attorney General’s Office                      A        07-12-2021

514   Letter from David James dated 5/1/2016

515   Interview of David James on 4/28/2016

      Richardson Email to Tracy, Hansen, Trunkette, and Galland dated
516
      3/31/2016

517   Recap 01-04-2016.xlsx

518   Recap 03-22-2016.xlsx

519   NWTM Owned Inventory Summary

520   Ross Hansen Owner’s Area Detail

521   Photographs from Dayton Vault Inventory                              A        07-14-2021

522   Photographs from Dayton Carts                                        A        07-14-2021

523   Dayton Vault Schematic (redacted Exhibit 317)                        A        07-14-2021

524   4/11/16 Video of Dayton Vault (full length Exhibit 318)              A        07-14-2021

525   Photographs from Dayton Vault Inventory (subset of Exhibit 521)      A        07-14-2021

526   Orms Email to Erdmann and others dated 3/1/2013                      A        07-15-2021

527   Guerra Email to James dated 1/8/2016                                 A        07-15-2021

528   Summary of Diane Erdmann Sales
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 22 of 37



                                                                              ADMITTED/     DATE
NO.   DESCRIPTION                                                                         ADMITTED/               NOTES
                                                                               REFUSED
                                                                                           REFUSED
      Email from Zulauf to Friedman dated 10/27/2015, forwarding 10-19-15
529                                                                              A        07-21-2021
      email from Hansen with attachments

530   Recorded Telephone Call Excerpt dated 10/28/2015                           A        07-21-2021

531   Recorded Telephone Call Transcript dated 10/28/2015

532   Erdmann Sales Summary                                                      A        07-22-2021

533   Certified Copy of Cohen v. Hansen Verdict Form (redacted)                  A        07-20-2021

      Certified Copy of Cohen v. Hansen Verdict Form as to punitive damages
534                                                                              R        07-20-2021
      amount (redacted)

535   Certified Copy of Cohen v. Hansen Judgment on Jury Verdict (redacted)

536   Friedman Email to Hansen and Vasquez dated 10/30/2015

537   Robinson Email to Vasquez dated 12/4/2015

538   Friedman Email to Vasquez and Hansen dated 12/16/2015                      A        07-22-2021   With redactions

539   Friedman Email to Hansen and Vasquez dated 3/4/2016

      Karr Tuttle Campbell Invoices NW Territorial Mint, 11/16/15 to
540
      4/14/16

541   FBI 302 Report of Interview of Dino Vasquez on 6/5/2019

542   Bullion Orders from Exhibit 60                                             A        07-22-2021

543   Total Order Value Comparison

544   Order Result, by Order Date (delayed/unfulfilled)

545   Order Result, by Order Date                                                A        07-22-2021
                                 Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 23 of 37



                                                                                  ADMITTED/     DATE
NO.    DESCRIPTION                                                                            ADMITTED/               NOTES
                                                                                   REFUSED
                                                                                               REFUSED

546    Order Result, by Order Date with Percentages                                  A        07-22-2021

547    Order Result, by Order Date (Graph)                                           A        07-22-2021

548    Order Result, by Order Date (Graph – 2015 and 2016 only)                      A        07-22-2021

549    Summary

550    Verdict Form (Redacted)                                                       A        07-22-2021

551    Judgment (Redacted)

552    Orders Included from Exhibit 60 and 61                                        A        07-22-2021

553    Average Days Late, by month and year                                          A        07-22-2021

574    Email from Calvert to Hansen dated 3/7/2016 re: NWTM.xls                      A        07-26-2021

575    “Initial Meeting / Action Steps” Spreadsheet dated 3/5/2016

581    Northwest Territorial Mint Initial Meeting / Action Steps as of 3/5/2016      A        07-26-2021   Excluding page 3

581a   Excel Native Version of Exhibit 581                                           A        07-27-2021
                                 Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 24 of 37



                                                                                     ADMITTED/     DATE
NO.    DESCRIPTION                                                                               ADMITTED/    NOTES
                                                                                      REFUSED
                                                                                                  REFUSED

1001   NWTM Dayton Location

1002   NWTM Brochure

1003   Photo of Federal Way Location - Outside

1004   Photo of 10-Ounce NWTM Silver Bar

1005   Photo of NWTM Silver Round

1006   Photo of Hansen and Erdmann Rental Home – Front

1007   Photo of Erdmann Car

1008   Photo of Hansen Truck

1009   Photo of Erdmann Van

       Writ of Execution (CAM-NWTM), Cohen, et al. v. Hansen, et al., Case No.
1011                                                                                    R        07-26-2021
       2:12-cv-01404-JCM-PAL dated 3/24/2016
       Writ of Execution (Cohen-Hansen), Cohen, et al. v. Hansen, et al., Case No.
1012
       2:12-cv-01404-JCM-PAL dated 3/24/2016
       Writ of Execution (CAM-Hansen), Cohen, et al. v. Hansen, et al., Case No.
1013
       2:12-cv-01404-JCM-PAL dated 3/24/2016
       Writ of Execution (Cohen-NWTM), Cohen, et al. v. Hansen, et al., Case No.
1014
       2:12-cv-01404-JCM-PAL dated 3/24/2016
       Voluntary Petition for Non-Individuals Filing for Bankruptcy,
1015
       Bankruptcy Case No. 16-11767-CMA dated 4/1/2016
       Stipulated Order Directing the Appointment of a Chapter 11 Trustee,
1016
       Bankruptcy Case No. 16-11767-CMA dated 4/7/2016
       Declaration of Calvert, Bankruptcy Case No. 16-11767-CMA dated
1017
       12/30/2016
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 25 of 37



                                                                               ADMITTED/     DATE
NO.    DESCRIPTION                                                                         ADMITTED/               NOTES
                                                                                REFUSED
                                                                                            REFUSED
       Calvert Email to Hansen re NWTM—Initial Cash Flow Projection dated
1018
       3/21/2016

1019   NWTM—Initial Cash Flow Projection V1 3.19.2016.xlsx (Native)

1020   Calvert Email to Kornfeld and Hansen dated 3/7/2016 re Mtg Follow Up

       Hansen Email to Calvert dated 4/12/2016 re Change of Locks and
1021
       Combos in Dayton

1022   Calvert Email to Hansen re NWTM.xlsx dated 3/19/2016                       A        07-26-2021

       NWTM Acknowledgment Memo re Reporting Buying And Selling
1023
       Precious Metals dated 4/25/2014
       Calvert Email to Williamson and Gearin dated 4/16/2016 re NW
1024
       Territorial Mint Bankruptcy

1025   Calvert Email to Williamson dated 4/27/2016 re Inventory

1026   Calvert Email to Williamson dated 4/26/2016 re May 11

       Calvert Email to Williamson and Bozzelli dated 6/30/2016 re Ross
1027
       Hansen Cell Phone Log.xls
       Gearin Email to Williamson, Calvert and Bozzelli dated 6/2/2016 re
1028                                                                              A        07-26-2021   With redactions
       Search for Medallic Documents for 2004 Discovery Request
       Calvert Email to Williamson and Bozzelli dated 6/2/2016 re Search for
1029
       Medallic Documents for 2004 Discovery Request

1030   Calvert Email to Bozzelli dated 8/12/2016 re Ross / Settlement

1031   Calvert Email to Williamson dated 4/17/2017 re Hallmark of a Ponzi

       Excerpt from The Ponzi Book, A Legal Resource for Unraveling Ponzi
1032
       Scheme
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 26 of 37



                                                                              ADMITTED/     DATE
NO.    DESCRIPTION                                                                        ADMITTED/    NOTES
                                                                               REFUSED
                                                                                           REFUSED
       Calvert Email to Williamson dated 9/29/2017 re FBI Request Sept
1033
       2017.xlsx
       Calvert Email to Williamson dated 2/7/2018 re Updated Returned
1034                                                                             A        07-26-2021
       Inventory List
       Gilmore Email to Williamson dated 2/6/2018 re Items returned by Russ
1035                                                                             A        07-26-2021
       Wilson 1.26.18

1036   Werner Letter dated 7/3/2019 re Expert Disclosure

1037   NWTM Org Chart dated 6/22/2016

1038   AICPA Code of Professional Conduct dated 12/15/2014

1039   Accounting Standards

1040   FASB Accounting Standards Update, ASU 2014-15, August 2014

1041   ACFE Code of Professional Ethics, 2018-03-05

1042   ACFE CFE Code of Professional Standards, 2018-03-05

1043   Delayed Orders - Recreated Bar Graph - 2015 Forward

1044   Delayed Orders - Recreated Bar Graph                                      A        07-27-2021

1045   Delayed Orders - Recreated Table - 2015 forward

1046   Delayed Orders - Recreated Table                                          A        07-27-2021

1047   Delayed Orders - Total Order Comparison

1048   Estimated Compensation - Owners Draws

1049   Financial and Managerial Accounting - Excerpt
                                Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 27 of 37



                                                                              ADMITTED/     DATE
NO.    DESCRIPTION                                                                        ADMITTED/              NOTES
                                                                               REFUSED
                                                                                           REFUSED

1050   CFE Code of Professional Standards, Interpretation and Guidance

1051   IRS Topic 429 Traders in Securities

1052   McHard Pricing Schedule with CJA RATES 012520

1053   2012 IRS Publication 538 – Accounting Periods and Methods

1054   Sample Cash basis vs Accrual Basis Financial Statements

1055   Signed Expert Contract McHard Firm and Hansen 082218

1056   Sample Escrow Agreement

       Calvert Email to Bozzelli and Williamson dated 1/12/2017 re
1057
       Documentation of Hal Lindsay
       Bozzelli Email String with Werner and Williamson dated 3/24/2017 re
1058
       Retired PI with Info
       Order Authorizing Sheriff to Break and Enter, Case No. 16-2-05611-3
1059
       KNT dated 3/22/2016
       Trustee's First App. for Compensation, Bankruptcy Case No. 16-11767-
1060
       CMA dated 11/16/2018

1061   Exhibit B, Bankruptcy Case No. 16-11767-CMA dated 1/18/2019

       Wagner Email String with Williamson and Calvert dated 7/20/2017 re
1062
       FBI Inquiry of Silver Dollar Sales

1063   FBI Inquiry of Silver Dollar Sales.xlsx (FBI302_007606) (Native)

                                                                                                       Reoffered and refused on
1064   Hansen Email to Robinson dated 3/21/2016 re Update                        R        07-08-2021
                                                                                                       07-19-2021
       Wilson Email to Williamson and Bozzelli dated 10/26/2016 re CHS
1065
       Reporting – NWTM (Intent)
                                Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 28 of 37



                                                                                 ADMITTED/     DATE
NO.    DESCRIPTION                                                                           ADMITTED/    NOTES
                                                                                  REFUSED
                                                                                              REFUSED

1066   FBI Interview Memo of Trunkett dated 5/2/2016

1067   Dayton Lease Agreement

       Email from Sellis to Young dated 8/15/2008 re Follow-Up – Northwest
1068                                                                                A        07-12-2021
       Territorial Mint

1069   Memorandum Prepared by Christopher Welch dated 7/25/2014

1078   Email from Robinson to Williamson dated 5/3/2016 re Audit                    A        07-08-2021

       Declaration of Erin Shear, Bankruptcy Case No. 16-11767-CMA dated
1089
       8/29/2017

1097   FBI FD-302 Regarding Paul Wagner Interview

1098   FBI FD-302 Regarding Paul Wagner Interview

       Email String Between Wagner, service@ytemblem.com, Trunkett and
1110                                                                                A        07-21-2021
       Quick dated January 2018 re ChinaImport Jan 15 2018
       Declaration of Mark Calvert dated 11/4/2018 filed in Bankruptcy Case
1111
       No. 16-11767-CMA
       Supplemental Reply Declaration of Mark Calvert dated 1/29/2019 filed
1112
       in Bankruptcy Case No. 16-11767-CMA, with attachments

1115   Representative Clients of Sierra Mint from Sierra Mint Website               R        07-21-2021

       Supplemental Declaration of Mark Calvert in Support of Fee Applications
1122   of Chapter 11 Trustee dated 1/18/2019 in Bankruptcy Case No. 16-
       11767-CMA

1147   Roles and Responsibilities

       Letter to Whom it May Concern from Hopkins dated 2/15/2012 re
1150                                                                                A        07-12-2021
       Blanchard Account Balance
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 29 of 37



                                                                             ADMITTED/     DATE
NO.    DESCRIPTION                                                                       ADMITTED/    NOTES
                                                                              REFUSED
                                                                                          REFUSED
       Email from Neff to Hopkins and Robinson dated 7/25/2011 re Storage
1151                                                                            A        07-12-2021
       Customer Would Like To Pick Up Metals
       Email from Robinson to Hopkins dated 5/23/2011 re Buy Back from
1153                                                                            A        07-12-2021
       Storage 59956
       Email from Hopkins to Markley dated 5/25/2011 re Questions About
1155                                                                            A        07-08-2021
       Storage Agreement

1157   Bullion Department Policies and Procedures                               A        07-12-2021

       Letter to Sellis from Hopkins dated 3/21/2013 re Compliance with
1165                                                                            A        07-12-2021
       Consent Decree

1169   FBI FD-302 Regarding Samantha Blizard Interview

1215   Email from James to Williamson dated 1/3/2018 re NWTM Proceedings

1218   Shipping Dates Following Delay Notifications                             A        07-12-2021

1219   Declaration of Diane Wong filed in Bankruptcy Case No. 16-11767-CMA

1231   Photograph of Wong Monster Box                                           A        07-13-2021

1247   FBI FD-302 Regarding Jeff Goodfellow Interview

1265   FBI FD-302 Regarding John (Mike) Orms Interview

1273   FBI FD-302 Regarding John Rickey Interview

       Email from Goodfellow to Rickey dated 4/18/2016 re Vault Customer
1278                                                                            A        07-15-2021
       Owned

1280   FBI FD-302 Regarding John (Mike) Orms Interview

1282   FBI FD-302 Regarding Alea Guerra Interview
                                Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 30 of 37



                                                                               ADMITTED/     DATE
NO.    DESCRIPTION                                                                         ADMITTED/    NOTES
                                                                                REFUSED
                                                                                            REFUSED

1284   FBI FD-302 Regarding Julie Howe Interview

1285   Orientation Plan for Julie Howe                                            R        07-15-2021

       Email from Hauptman to Robinson dated 5/23/2016 re Hauptman
1291                                                                              A        07-15-2021
       Storage

1292   FBI FD-302 Regarding Sam Furuness Interview

1311   FBI FD-302 Regarding John Young Interview

1312   FBI FD-302 Regarding John Young Interview

1313   FBI FC-1023 CHS Reporting Document

       Email from Young to Bozzelli dated 4/9/2016 re Northwest Territorial
1314
       Mint Investigation, FBI Paid Informant Proposal
       Email from Young to Bozzelli dated 5/6/2016 re Org Chart Re-Organized
1315                                                                              A        07-20-2021
       Proposed 4/22/2016
       Email from Young to Bozzelli dated 5/7/2016 re Org Chart Re-Organized
1316
       Proposed 4/22/2016

1324   FBI FD-302 Regarding Greg Fullington Interview

1329   Email to Mannelly and Others from Hansen dated 3/21/2016 re Update         R        07-19-2021

       Email from Drummey to Robinson dated 2/27/2017 re Drummey
1330
       Adjustment to Order

1350   2010 Form 1065 Tax Return for NWTM                                         A        07-19-2021

1353   FBI FD-302 Regarding Greg Fullington Interview

1354   FBI FD-302 Regarding Greg Fullington Second Interview
                                Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 31 of 37



                                                                                ADMITTED/     DATE
NO.    DESCRIPTION                                                                          ADMITTED/                NOTES
                                                                                 REFUSED
                                                                                             REFUSED
       Email from Vance to Hansen dated 4/25/2014 re Meeting with the AG
1355
       Today

1356   Email from Young to Vance and Others dated 4/18/2014

1357   Letter to Lam from Young dated 4/16/2014 re NWTM

1363   FBI FD-302 Regarding Greg Fullington Interview

1371   FBI FC-1023 CHS Reporting Document dated 11/2/2015

1381   FBI FD-302 Regarding Mark Calvert Interview

                                                                                                         Pages 3-10 offered and refused
       Email String Including from Gilmore to Williamson dated 2/6/2018 re                               on 07-21-2021;
1385                                                                               A        07-26-2021
       Items Returned by Russ Wilson 1.26.18 with Photographs                                            Exhibit in its entirety offered
                                                                                                         and admitted on 07-26-2021

       Email from Swan to Fullington dated 5/31/2013 re Potential Violations
1390                                                                               A        07-21-2021
       of Consent Decree

1413   Total Order Comparison

       Email from Calvert to Williamson dated 4/19/2016 re Requesting my
1415
       silver, that has been stored by NWTM, be sent to me

1422   FBI FD-302 Regarding Mark Calvert Interview

       Email from Calvert to Williamson dated 4/16/2016 re Margaret and
1423
       Siegfried Schedule $25,000

1426   Calvert Email String with Williamson dated 5/2/2016 re Criminal Action

1427   Transcript of 341 Meeting of Creditors on 5/11/2016

1430   Email from Calvert to Williamson dated 8/12/2016 re Ross / Settlement
                                Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 32 of 37



                                                                               ADMITTED/     DATE
NO.    DESCRIPTION                                                                         ADMITTED/                  NOTES
                                                                                REFUSED
                                                                                            REFUSED

1431   Email from Calvert to Williamson dated 10/17/2016 re Help Please!

1432   Email from Calvert to Williamson dated 2/24.2017 re Case Rumors

1442   FBI Report of Interview of Jodi Quick

       Calvert Forward to Williamson, Bozzelli Email from Gearin to Bucknell
1443
       re Email to Judge Corbit dated 9/8/2016
       Trustee’s Reply to GRACO Awards Manufacturing LP’s Memorandum
1445
       Supporting Break-Up Fee, Bankruptcy Case No. 16-11767-CMA
       Calvert Email to Tucker cc: Cook and Peterson dated 7/7/2016 re
1446   Contemplated Sale of GRACO Awards, Bankruptcy Case No. 16-11767-           A        07-27-2021   As modified
       CMA

1458   Cash Outflows – July 1 2015 through April 30, 2016                         A        07-27-2021

       Kornfeld Email to Hanse cc Calvert and Young dated 3/25/2016 re Call
1459                                                                              A        07-26-2021
       Confirmation
       Letter from Gearin to Dugaw dated 7/19/2016 re In re Northwest
1460   Territorial Mint, LLC, Case No. 11767-CMA / Debbra Fillo Storage
       Inventory
       Email String With Williamson, Calvert, Gearin, Werner dated 6/2/2016
1462
       re Search for Medallic Documents for 2004 Discovery Request

1463   Order on Fee Applications of Trustee Cascade Capital Group, et al.

       Calver Email to mgossler@mpba.com, cc Green, Simpson, Cannady dated
1464
       4/7/2016 re NWTM

1465   Calvert Email to Calvert dated 4/8/2016 re FW: Interview with Gail         R        07-26-2021

       Calvert Email Forward on 1/2/2018 to Gearin, Williamson Email from
1466
       Atalla to Calvert re NWTM is Closing???
                                Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 33 of 37



                                                                              ADMITTED/     DATE
NO.    DESCRIPTION                                                                        ADMITTED/    NOTES
                                                                               REFUSED
                                                                                           REFUSED

1473   Order Result by Order Date – Graph                                        A        07-27-2021

1474   Cash Outflows – July 1, 2015 through April 30, 2016 – Chart               A        07-27-2021

1475   Owner’s Draws -- Comparison                                               A        07-27-2021

1476   Chapter 11 Trustee’s Acceptance and Declaration                           A        07-26-2021

1479   First Application for Compensation of Cascade Capital Group

       Declaration of Mark Calvert in Support of Motion to Approve Terms of
1482   Employment for Production Manager filed in Bankruptcy Case No. 16-
       11767-CMA
       Transcript of Proceedings before Judge Alston on 6/2/2017 in
1484
       Bankruptcy Case No. 16-11767-CMA
       Transcript of Proceedings before Judge Alston on 2/3/2017 in
1485
       Bankruptcy Case No. 16-11767-CMA
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 34 of 37



                                                                            ADMITTED/     DATE
NO.    DESCRIPTION                                                                      ADMITTED/    NOTES
                                                                             REFUSED
                                                                                         REFUSED

1500   Photograph of Diane Erdmann

1501   Photograph of Diane Erdmann’s Family

1502   Photograph of Diane Erdmann and Peter Erdmann

1503   Photograph of Peter Erdmann

1504   Photograph of Diane Erdmann and Peter Erdmann

1506   Photograph of 5447 34th Avenue South

1507   Photograph of 5447 34th Avenue South

1508   Email from Erin Robinson to Dino Vasquez dated 11/16/2015               A        07-08-2021

1509   Northwest Territorial Mint Organization Chart                           A        07-08-2021

1520   FBI FD-302 Regarding Brent Bassett Interview

1584   FBI FD-302 Regarding John Jankowski Interview

1604   FBI FD-302 Regarding Mike Orms Interview

1620   FBI FD-302 Regarding Edward John Rickey Interview

1622   FBI FD-302 Regarding Edward John Rickey Interview

1647   FBI FD-302 Regarding Annette Trunkett Interview

1665   FBI FD-302 Regarding Christopher Welch Interview

       Emails between Hopkins, Neff and Williamson dated 8/29/2012 re BBB
1684                                                                           A        07-12-2021
       Delivery Receipt
                               Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 35 of 37



                                                                             ADMITTED/     DATE
NO.    DESCRIPTION                                                                       ADMITTED/    NOTES
                                                                              REFUSED
                                                                                          REFUSED
       Emails between Hopkins, Robinson, Earl, Neff and Erdmann dated
1690                                                                            A        07-12-2021
       10/24/2011 re Storage Customer Wants to Inspect Metals

1691   Email from Markley to Hopkins dated 11/14/2011 re NWTM Storage           A        07-12-2021

1693   Email from Robinson to Erdmann dated 6/1/2012 re Wong Storage            A        07-12-2021

1704   Email from Erdmann to Rickey dated 3/12/2014 re PA Rounds                A        07-15-2021

1711   Email from Goodfellow to Rickey, et al. dated 4/21/2015                  A        07-15-2021

1717   Email from Young to Hansen dated 2/7/2014 re Gue-isms                    R        07-20-2021

       Email from Robinson to Wagner and Others dated 2/16/2015 re Bullion
1720                                                                            A        07-20-2021
       Alignment Cancelled
       Email from Robinson to Wagner and Others dated 7/18/2014 re Bullion
1721                                                                            A        07-20-2021
       Alignment Meeting – reschedule
       Email from Trunkett to Young dated 3/8/2014 re Duplicate Customer
1725                                                                            A        07-20-2021
       Codes in Epicor
       Email from Young to Robinson and Others dated 1/16/2014 re Order
1726                                                                            A        07-20-2021
       Fulfillment (Bullion) – Federal Way
       Email from Erdmann to Barnard dated 6/13/2014 re just thought of
1727                                                                            A        07-20-2021
       another problem
       Email from Schreiner to Young and Others dated 7/16/2014 re Open
1728                                                                            A        07-20-2021
       Epicor Orders
       Email String Between Young, Robinson, Erdmann and Others dated
1730                                                                            A        07-20-2021
       7/7/2015 re Bullion Pink Slips Management: Sales & Purchasing
       Email from Young to Erdmann dated 5/1/2014 re Epicor/USPS
1731                                                                            A        07-20-2021
       Integration
       Email from Young to Erdmann dated 7/10/2013 re Report Inventory –
1732                                                                            A        07-20-2021
       Bullion Purchasing
                                 Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 36 of 37



                                                                                 ADMITTED/     DATE
NO.    DESCRIPTION                                                                           ADMITTED/    NOTES
                                                                                  REFUSED
                                                                                              REFUSED
       Email String Between Robinson, Erdmann and Young dated 2/14/2014
1733                                                                                A        07-20-2021
       re Mission Critical – Bullion Parts and Quantities
       Email from Routh to Wagner and Others dated 10/13/2014 re Fill Rate
1734                                                                                A        07-20-2021
       Wk End Oct 3 2014
       Email from Young to Erdmann and Fields dated 9/4/2015 re
1735                                                                                A        07-20-2021
       POs/refunds
       Email from Brubaker to Young and Others dated 2/26/2014 re Epicor
1738                                                                                A        07-20-2021
       SOD – Customer & NWTM Retail

1742   Email from Gue to Young dated 3/14/2014 re Fed Ex Integration                A        07-20-2021

       Article from Coin Week Magazine dated 1/4/2016, “The Coin Analyst:
1744
       2015 Sellouts of U.S. Mint Coins and Whether They Matter”

1747   Mail from Hansen to Fullington dated 10/5/2015 re Gold/Silver                A        07-21-2021

       Email from Hopkins to Erdmann dated 8/16/2011 re Sent Youness for
1755                                                                                A        07-21-2021
       Storage Did the Borrowed Bars Get Returned?

1756   Webpage from usmint.gov Online Catalog                                       A        07-22-2021

1757   Webpage from usmint.gov Online Catalog                                       A        07-22-2021

1758   Bullion Dealer Locator – Official U.S. Mint Store Website                    A        07-22-2021

1759   Webpage from usmint.gov Online Catalog                                       A        07-22-2021

1760   Calendar Invitations for Management Meetings 2013-2015                       A        07-21-2021

1769   Email from Calvert to Walterson dated 3/23/2016

       Email from Calvert to Goodfellow dated 9/9/2016 re Return for Quality -
1770
       Problem 9.2.2016

1771   Letter to Judge Alston from “Concerned” dated 2/16/2018
                                Case 2:18-cr-00092-RAJ Document 351 Filed 07/30/21 Page 37 of 37



                                                                       ADMITTED/      DATE
NO.    DESCRIPTION                                                                  ADMITTED/      NOTES
                                                                        REFUSED
                                                                                     REFUSED

1774   FBI FD-302 Regarding Jessica Gilmore Interview

1780   FBI FD-302 Regarding Mark Calvert Interview

       Exhibit C, Declaration of Mark Calvert filed on 11/14/2018 in
1785
       Bankruptcy Case No. 16-11767-CMA

1786   Suppression Memo Prepared by Mark Calvert dated 4/16/2016           A        07-26-2021

2000   Order Result, by Order Date

2001   Order Result, by Order Date                                         A        07-27-2021
